Contrary to the petitioner’s contention on appeal, the Supreme Court properly determined that the signatures of several voters on his designating petition were invalid since those voters previously had signed the designating petition of another candidate for the same public office (see Election Law § 6-134 [3]; Matter of Ehrlich v Biamonte, 65 AD3d 990 [2009]; Matter of Venuti v Westchester County Bd. of Elections, 43 AD3d 482, 484 [2007]; Matter of Rabadi v Galan, 307 AD2d 1014 [2003]). Consequently, the petitioner’s designating petition did not contain the required number of valid signatures (see Election Law § 6-136 [2]; Matter of Ehrlich v Biamonte, 65 AD3d at 990; Matter of James v New York City Bd. of Elections, 21 AD3d 507 [2005]).
The petitioner’s remaining contentions are without merit. Skelos, J.P, Covello, Balkin, Austin and Sgroi, JJ., concur.